Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement (this “Agreement”) is entered into as of
May 21, 2010, by and among Constant Contact, Inc., a Delaware corporation (the
“Buyer”), and the entities and individuals listed on Exhibit A hereto (the
“Company Stockholders”).
     WHEREAS, the Buyer and Nutshell Mail, Inc., a Delaware corporation (the
“Company”) have entered into an Agreement and Plan of Merger, dated as of
May 18, 2010 (the “Merger Agreement”), by and among the Buyer, the Company, NSM
Acquisition Company, LLC, a Delaware limited liability company and wholly-owned
subsidiary of the Buyer (the “Transitory Subsidiary”), and Mark Schmulen, David
Lyman and David Neubauer, pursuant to which the Company will merge (the
“Merger”) with and into the Transitory Subsidiary which, as the surviving
corporation (the “Surviving Corporation”), will remain a wholly-owned subsidiary
of the Buyer;
     WHEREAS, pursuant to the Merger, the Buyer has agreed to issue to the
Company Stockholders the Merger Shares (as defined below), subject to the terms
and conditions set forth in the Merger Agreement;
     WHEREAS, it is a condition to the consummation of the transactions
contemplated by the Merger Agreement that the Buyer and the Company Stockholders
enter into this Agreement; and
     WHEREAS, the parties hereto desire to enter into this Agreement on the
terms and conditions set forth herein.
     NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
     1. Definitions. For purposes of this Agreement, each of the following terms
shall have the meaning set forth below:
          “Buyer” shall have the meaning set forth in the first paragraph of
this Agreement.
          “Buyer Common Stock” shall mean the shares of common stock, par value
$0.01 per share, of the Buyer.
          “Closing” shall mean the closing of the transactions contemplated by
the Merger Agreement.
          “Company” shall have the meaning set forth in the first paragraph of
this Agreement.
          “Company Stockholders” shall mean the stockholders of record of the
Company immediately prior to the time at which the Surviving Corporation files
with the Secretary of State of the State of Delaware the certificate of merger
or other appropriate documents prepared and executed in accordance with Section
251(c) of the Delaware General Corporation Law, as set

 



--------------------------------------------------------------------------------



 



forth on Exhibit A hereto, and their respective transferees and assigns as
permitted pursuant hereto.
          “Merger Agreement” shall have the meaning set forth in the recitals.
          “Merger Shares” shall mean shares of Buyer Common Stock issued
pursuant to Section 1.5 of the Merger Agreement.
          “Reasonable Best Efforts” shall mean best efforts, to the extent
commercially reasonable.
          “SEC” shall mean the Securities and Exchange Commission
          “Securities Act” shall mean the Securities Act of 1933.
          “Stockholder Registration Statement” shall mean a registration
statement on Form S-3 covering the resale to the public by the Company
Stockholders of the Merger Shares.
          “Surviving Corporation” shall mean the Transitory Subsidiary.
          “Transitory Subsidiary” shall have the meaning set forth in the
recitals.
     2. Registration of Shares.
          (a) As soon as reasonably practicable, but in any event within sixty
(60) days following the Closing, the Buyer shall prepare and file with the SEC
the Stockholder Registration Statement in compliance with the Securities Act.
The Buyer shall use its Reasonable Best Efforts to cause the Stockholder
Registration Statement to be declared effective by the SEC as soon as
practicable, but in any event within thirty (30) days following the filing of
the Stockholder Registration Statement (the “Filing Effective Date”). The Buyer
shall cause the Stockholder Registration Statement to remain continuously
effective until the date that is one (1) year after the date of this Agreement
or such earlier time as all of the Merger Shares covered by the Stockholder
Registration Statement have been sold pursuant thereto.
          (b) The Buyer shall prepare and file with the SEC such amendments and
supplements to the Stockholder Registration Statement and the prospectus used in
connection with such Stockholder Registration Statement as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such Stockholder Registration Statement or to
applicable anti-fraud provisions.
          (c) The Buyer shall keep each Company Stockholder advised in writing
as to the initiation of the registration and qualification of the Merger Shares
and as to the completion thereof. In addition, on the Filing Effective Date,
each Company Stockholder (and if applicable, its transferees and distributees)
shall be named as a selling security holder in the Stockholder Registration
Statement and the related prospectus in such a manner as to permit such Company
Stockholder to deliver such prospectus to purchasers of registered securities in
accordance with applicable law.

-2-



--------------------------------------------------------------------------------



 



     3. Limitations on Registration Rights.
          (a) The Buyer may, by written notice to the Company Stockholders,
(i) delay the filing or effectiveness of the Stockholder Registration Statement
or (ii) suspend the Stockholder Registration Statement after effectiveness and
require that the Company Stockholders immediately cease sales of shares pursuant
to the Stockholder Registration Statement, in the event that (A) the Buyer files
a registration statement (other than a registration statement on Form S-8 or its
successor form) with the SEC for a public offering of its securities or (B) the
Buyer is engaged in any activity or transaction or preparations or negotiations
for any activity or transaction that the Buyer desires to keep confidential for
business reasons, if the Buyer determines in good faith that the public
disclosure requirements imposed on the Buyer under the Securities Act in
connection with the Stockholder Registration Statement would require disclosure
of such activity, transaction, preparations or negotiations; provided, however,
that the period of time of delay or suspension of the effectiveness of the
Stockholder Registration Statement shall not exceed more than sixty (60)
consecutive days and one hundred twenty (120) days in the aggregate; provided
further, however, that any days of suspension or delay pursuant to Section 3(a)
hereof shall be added to the time the Stockholder Registration Statement is
required to be effective pursuant to Section 2(a) hereof, to the extent that all
Merger Shares have not yet been sold.
          (b) If the Buyer delays or suspends the Stockholder Registration
Statement or requires the Company Stockholders to cease sales of shares pursuant
to paragraph 3(a) above, the Buyer shall, as promptly as practicable following
the termination of the circumstance which entitled the Buyer to do so, take such
actions as may be necessary to file or reinstate the effectiveness of the
Stockholder Registration Statement and/or give written notice to all Company
Stockholders authorizing them to resume sales pursuant to the Stockholder
Registration Statement. If as a result thereof the prospectus included in the
Stockholder Registration Statement has been amended to comply with the
requirements of the Securities Act, the Buyer shall enclose such revised
prospectus with the notice to Company Stockholders given pursuant to this
paragraph 3(b), and the Company Stockholders shall make no offers or sales of
shares pursuant to the Stockholder Registration Statement other than by means of
such revised prospectus.
     4. Registration Procedures.
          (a) In connection with the filing by the Buyer of the Stockholder
Registration Statement, the Buyer shall furnish to each Company Stockholder such
number of copies of the Stockholder Registration Statement, preliminary
prospectus, final prospectus, in conformity with the requirements of the
Securities Act, as such Company Stockholder may reasonably request in order to
facilitate the public offering of such securities.
          (b) The Buyer shall use its Reasonable Best Efforts to register or
qualify the Merger Shares covered by the Stockholder Registration Statement
under the securities laws of each state of the United States; provided, however,
that the Buyer shall not be required in connection with this paragraph 4(b) to
qualify as a foreign corporation or execute a general consent to service of
process in any jurisdiction.

-3-



--------------------------------------------------------------------------------



 



          (c) If the Buyer has delivered preliminary or final prospectuses to
the Company Stockholders and after having done so the prospectus is amended or
supplemented to comply with the requirements of the Securities Act, the Buyer
shall promptly notify the Company Stockholders and, if requested by the Buyer,
the Company Stockholders shall immediately cease making offers or sales of
shares under the Stockholder Registration Statement and return all prospectuses
to the Buyer. The Buyer shall promptly provide the Company Stockholders with
revised or supplemented prospectuses and, following receipt of the revised or
supplemented prospectuses, the Company Stockholders shall be free to resume
making offers and sales under the Stockholder Registration Statement.
          (d) The Buyer shall pay the expenses incurred by it in complying with
its obligations under this Agreement, including all registration and filing
fees, exchange listing fees, fees and expenses of counsel for the Buyer, and
fees and expenses of accountants for the Buyer, but excluding (i) any brokerage
fees, selling commissions or underwriting discounts incurred by the Company
Stockholders in connection with sales under the Stockholder Registration
Statement and (ii) the fees and expenses of any counsel retained by Company
Stockholders.
          (e) The Buyer shall, if required by the rules of the Nasdaq Stock
Market, file with the Nasdaq Stock Market a Notification Form for Listing
Additional Shares with respect to the Merger Shares.
          (f) The Buyer shall notify each Company Stockholder at any time in the
event that, in the judgment of the Buyer, it is advisable to suspend use of a
prospectus included in the Stockholder Registration Statement due to pending
material developments or other events that have not yet been publicly disclosed,
and, upon receipt of such notice, each such Company Stockholder shall
discontinue any sales of Merger Shares pursuant to such Stockholder Registration
Statement until such Company Stockholder has received copies of a supplemented
or amended prospectus or until such Company Stockholder is advised in writing by
the Buyer that the then current prospectus may be used and has received copies
of any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such prospectus.
     5. Requirements of Company Stockholders.
          (a) The Buyer shall not be required to include any Merger Shares in
the Stockholder Registration Statement unless the Company Stockholder owning
such shares furnishes to the Buyer in writing such information regarding such
Company Stockholder and the proposed sale of Merger Shares by such Company
Stockholder as the Buyer may reasonably request in writing in connection with
the Stockholder Registration Statement or as shall be required in connection
therewith by the SEC or any state securities law authorities.
          (b) Each Company Stockholder hereby agrees, severally and not jointly,
to:
               (i) indemnify the Buyer and each of its directors and officers
against, and hold the Buyer and each of its directors and officers harmless
from, any losses, claims, damages, expenses or liabilities (including reasonable
attorneys fees) to which the Buyer or such directors and officers may become
subject by reason of any untrue statement of a material fact,

-4-



--------------------------------------------------------------------------------



 



or omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in the Stockholder
Registration Statement but only to the extent such untrue statement or omission
is made in reliance upon, or in conformity with, a written statement by such
Company Stockholder furnished pursuant to this Section 5; provided, however,
that the obligations of each Company Stockholder shall not apply to amounts paid
in settlement of any such losses, claims, damages, expenses or liabilities if
such settlement is effected without the consent of such Company Stockholder,
which consent shall not be unreasonably withheld, conditioned or delayed, and
provided that the obligations of such Company Stockholder shall be limited to an
amount equal to the net proceeds after expenses and commissions to such Company
Stockholder from the Merger Shares sold; and
               (ii) report to the Buyer sales made pursuant to the Stockholder
Registration Statement.
     6. Indemnification. The Buyer agrees to indemnify and hold harmless each
Company Stockholder (and each of its officers, directors, partners, members,
legal counsel, accountants and each person controlling such Company Stockholder
within the meaning of Section 15 of the Securities Act, each a “Holder
Indemnitee”) whose shares are included in the Stockholder Registration Statement
against any losses, claims, damages, expenses or liabilities (including
reasonable attorneys fees and expenses) to which such Holder Indemnitee may
become subject by reason of any untrue statement of a material fact contained in
the Stockholder Registration Statement or any prospectus, or any omission to
state therein a fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by the Buyer of the
Securities Act or any rule or regulation promulgated thereunder applicable to
the Buyer and relating to the action or inaction of the Buyer required of the
Buyer in connection with such registration, and will reimburse each such Holder
Indemnitee for any legal or any other expenses reasonably incurred in connection
with investigating, preparing or defending any such losses, claims, damages,
expenses or liabilities, except insofar as such losses, claims, damages,
expenses or liabilities arise out of or are based upon information furnished to
the Buyer by or on behalf of a Company Stockholder for use in the Stockholder
Registration Statement. The Buyer shall have the right to assume the defense and
settlement of any claim or suit for which the Buyer may be responsible for
indemnification under this Section 6.
     7. Assignment of Rights. A Company Stockholder may not assign any of its
rights under this Agreement except to a transferee or assignee who acquires all
of the Merger Shares held by the Company Stockholder, provided that the Buyer is
given written notice of such assignment at the time of or within a reasonable
time after said transfer or assignment, and provided further that each such
transferee agrees in a written instrument delivered to the Buyer to be bound by
the provisions of this Agreement. Notwithstanding the foregoing, the rights to
cause Buyer to register Merger Shares may be freely assigned (a) to any partner,
active or retired, of a Company Stockholder, where such Company Stockholder is a
partnership, (b) to any affiliate (as that term is defined in Rule 405
promulgated by the SEC under the Securities Act) of a Company Stockholder,
(c) to any officer, director, shareholder or member thereof, where such Company
Stockholder is a corporation or limited liability company or (d) to the spouse,
children, grandchildren or spouse of such children or grandchildren of any
Company Stockholder or to trusts for the benefit of any of the transferees above
where such transferee is a natural person,

-5-



--------------------------------------------------------------------------------



 



provided each such transferee agrees in a written instrument delivered to the
Buyer to be bound by the provisions of this Agreement.
     8. Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the SEC which may at any time permit the sale
of the Merger Shares to the public without registration, the Buyer agrees to:
          (a) Make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act;
          (b) File with the SEC in a timely manner all reports and other
documents required of the Buyer under the Securities Act and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); and
          (c) So long as any of the Company Stockholders own Merger Shares that
are “restricted securities,” as defined in Rule 144 under the Securities Act,
furnish to the Holders forthwith upon written request, a written statement by
the Buyer as to its compliance with the reporting requirements of Rule 144, and
of the Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of Buyer, and such other reports and documents as a Company
Stockholders owning such Merger Shares may reasonably request in availing itself
of any rule or regulation of the SEC allowing such Company Stockholder to sell
any such Merger Shares without registration.
     9. Miscellaneous.
          (a) No Third Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the parties to this Agreement and
their respective successors and permitted assigns.
          (b) Entire Agreement. This Agreement constitutes the entire agreement
among the parties and supersedes any prior understandings, agreements or
representations by or among the parties, written or oral, with respect to the
subject matter hereof; provided, however, the Merger Agreement and each other
agreement, instrument, certificate or other document delivered pursuant to the
Merger Agreement shall remain in full force and effect in accordance with its
terms.
          (c) Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties named herein and their respective
successors and permitted assigns. No party may assign any of its rights or
delegate any of its performance obligations hereunder without the prior written
approval of the other party.
          (d) Counterparts and Facsimile Signature. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument. This
Agreement may be executed by facsimile signature.

-6-



--------------------------------------------------------------------------------



 



          (e) Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
          (f) Notices. All notices, instructions and other communications
hereunder shall be in writing. Any notice, instruction or other communication
hereunder shall be deemed duly delivered four business days after it is sent by
registered or certified mail, return receipt requested, postage prepaid, or one
business day after it is sent for next business day delivery via a reputable
nationwide overnight courier service, in each case to the intended recipient as
set forth below:

     
If to any Company Stockholder:

At the address set forth for such
Company Stockholder on Exhibit A
  Copy to (which shall not constitute notice):

Andrews Kurth LLP
111 Congress Avenue, Suite 1700
Austin, Texas 78701
Facsimile: (512) 320-9284
Attention: J. Matthew Lyons, Esq.
 
   
If to the Buyer or the Company:

Constant Contact, Inc.
1601 Trapelo Road, Suite 329
Waltham, Massachusetts 02451
Facsimile: (781) 472-8101
Attention: General Counsel
  Copy to (which shall not constitute notice):

Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, Massachusetts 02109
Facsimile: (617) 526-5000
Attention: Philip P. Rossetti, Esq.

Any party may give any notice, instruction or other communication hereunder
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail or electronic mail), but no such notice,
instruction or other communication shall be deemed to have been duly given
unless and until it actually is received by the party for whom it is intended.
Any party may change the address to which notices, instructions, or other
communications hereunder are to be delivered by giving the other parties notice
in the manner herein set forth.
          (g) Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of laws
of any jurisdiction other than those of the State of Delaware.
          (h) Amendments and Waivers. This Agreement may be amended only with
the written consent of the Buyer and Company Stockholders holding a majority of
the Merger Shares. No waiver of any right or remedy hereunder shall be valid
unless the same shall be in writing and signed by the party giving such waiver.
No waiver by any party with respect to any condition, default or breach of
covenant hereunder shall be deemed to extend to any prior or

-7-



--------------------------------------------------------------------------------



 



subsequent condition, default or breach of covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.
          (i) Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.
          (j) Submission to Jurisdiction. Each of the parties hereto (and each
Company Stockholder that receives Merger Shares pursuant to the Merger
Agreement, by adopting and approving the Merger Agreement, hereby) (i) submits
to the exclusive jurisdiction of any state or federal court sitting in the State
of Delaware in any action or proceeding arising out of or relating to this
Agreement, (ii) agrees that all claims in respect of such action or proceeding
may be heard and determined in any such court, (iii) waives any claim of
inconvenient forum or other challenge to venue in such court, (iv) agrees not to
bring any action or proceeding arising out of or relating to this Agreement in
any other court and (v) waives any right it may have to a trial by jury with
respect to any action or proceeding arising out of or relating to this
Agreement. Each party agrees to accept service of any summons, complaint or
other initial pleading made in the manner provided for the giving of notices in
Section 9(f), provided that nothing in this Section 9(j) shall affect the right
of any party to serve such summons, complaint or other initial pleading in any
other manner permitted by law.
          (k) Construction.
               (i) The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party.
               (ii) Any reference to any agreement, instrument or statute
defined or referred to herein means such agreement, instrument or statute as
from time to time amended, modified or supplemented, including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statutes and references to all attachments
thereto and instruments incorporated therein.
               (iii) Any reference to any federal, state, local or foreign
statute or law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise.
               (iv) Any reference herein to “including” shall be interpreted as
“including without limitation.”

-8-



--------------------------------------------------------------------------------



 



               (v) Any reference to any Section or paragraph shall be deemed to
refer to a Section or paragraph of this Agreement, unless the context clearly
indicates otherwise.
[Signature Page Follows]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
day and year first above written.

          THE BUYER:  CONSTANT CONTACT, INC.
      By:   /s/ Robert P. Nault       Title:   Vice President, General Counsel
and Interim Chief Financial Officer     

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
day and year first above written.

                 
COMPANY STOCKHOLDERS:
      Individuals        
 
                             
 
      Print Name:        
 
         
 
   
 
      Entities        
 
                             
 
      Entity Name        

        By:           Name:           Title:        

[Signature Page to Registration Rights Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
Intentionally Omitted

 